UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1916


GREG GIVENS,

                Plaintiff – Appellant,

          v.

WILLIAM   CRISWELL;   REBECCA     RANDOLPH;     JOHN     DOE,   1,
individually and collectively,

                Defendants – Appellees,

          and

MAIN STREET BANK; UNITED BANK, d/b/a United National Bank;
UNITED   BANK   -   DUNBAR,   d/b/a   United   National  Bank;
ROSELYN J.    CANTINI,   United   Bank;   OHIO   COUNTY,  WEST
VIRGINIA, Ohio County Prosecutor Office; WHEELING POLICE
DEPARTMENT,

                Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cv-00025-FPS-JSK)


Submitted:   April 21, 2011                   Decided:   April 26, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Greg Givens, Appellant Pro Se. Lee Murray Hall, JENKINS
FENSTERMAKER, PLLC, Huntington, West Virginia; Keith C. Gamble,
PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC, Morgantown, West
Virginia; James Thomas McClure, GOMPERS, MCCARTHY & MCCLURE,
Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Greg Givens appeals the district court’s order denying

relief    on    his    42    U.S.C.     § 1983     (2006)     complaint.        We    have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm      for    the       reasons    stated    by     the    district    court.

Givens v.       Criswell,         No.   5:08-cv-00025-FPS-JSK          (N.D.    W.     Va.

July 22,    2010).          We    dispense    with    oral    argument    because      the

facts    and    legal   contentions          are   adequately       presented    in    the

materials      before       the    court    and    argument    would     not    aid    the

decisional process.

                                                                                AFFIRMED




                                              3